NO. 07-07-0296-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



OCTOBER 10, 2007

______________________________



JOHN ERIC TREVINO,



Appellant



v.



THE STATE OF TEXAS, 



Appellee



_________________________________



FROM THE 33rd DISTRICT COURT OF SAN SABA COUNTY;



NO. 5523; HON. GUILFORD L. JONES III, PRESIDING

_______________________________



ON ABATEMENT AND REMAND

_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

Appellant appeals from his conviction for possession of a controlled substance with intent to deliver four or more grams but less than 200 grams in a drug free zone.  On June 15, 2007, the clerk’s record was filed.  The reporter’s record was due on June 11, 2007.  An extension motion was filed by the court reporter on July 10, 2007, which was granted to September 10, 2007.  No extension motion or record was filed.  On September 24, 2007, this court directed the court reporter by letter “to advise the Court of the status of the reporter’s record on or before Thursday, October 04, 2007."  In response, the reporter called the Clerk of this Court and represented that the record would be mailed no later than September 28, 2007.  To date, no record or extension motion has been filed with this Court.

Accordingly, we abate this appeal and remand the cause to the 33
rd
 District Court of San Saba County (trial court) for further proceedings.  Upon remand, the trial court shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to determine the following:

1.  	why the reporter’s record has not been filed,


when the reporter’s record can reasonably be filed in a manner that does not further delay the prosecution of these appeal or have the practical effect of depriving the appellant of his right to appeal, and,





whether an alternate or substitute reporter should or can be appointed to complete the record in a timely manner. 




The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed a supplemental clerk’s record containing its findings of fact and conclusions of law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be developed a reporter’s record transcribing the evidence and arguments presented at the aforementioned hearing, if any.  Additionally, the district court shall then file the supplemental records and reporter’s records transcribing the hearing with the clerk of this court on or before November 9, 2007.  Should further time be needed by the trial court to perform these tasks, then same must be requested before November 9, 2007.

It is so ordered.

Per Curiam

Do not publish.